F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit

                                                                         JAN 27 2000
                      UNITED STATES COURT OF APPEALS
                                                                    PATRICK FISHER
                                     TENTH CIRCUIT                            Clerk



 VENOIL JOSEPH,

           Petitioner - Appellant,
 vs.                                                     No. 99-1330
                                                     (D.C. No. 99-Z-1040)
 GENE ATHERTON; ATTORNEY                                   (D. Colo.)
 GENERAL OF THE STATE OF
 COLORADO,

           Respondents - Appellees.


                              ORDER AND JUDGMENT *


Before BRORBY, KELLY, and MURPHY, Circuit Judges. **


       Mr. Joseph, an inmate appearing pro se, seeks to appeal from the denial of

his 28 U.S.C. § 2254 motion. He pled guilty in state court to charges of robbery,

first degree sexual assault, and second degree kidnapping, for which he was

sentenced to a total of sixty-four years in state custody. Mr. Joseph did not file a


       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1 (G). The cause is therefore ordered submitted without oral argument.
direct appeal, but challenged his sentence in two state post-conviction motions

which were denied. The district court denied his § 2254 motion on the basis of

procedural bar and denied a certificate of appealability. In this appeal, Mr.

Joseph claims that: (1) the state district court lacked jurisdiction based on venue

and (2) he was denied effective assistance of counsel, at both the trial level and

on postconviction. We affirm.

      Mr. Joseph alleges that the charging information was defective because it

failed to demonstrate the proper jurisdictional grounds for venue. Although he

did not raise this issue before entering his plea agreement, he now argues that

venue lay in Arapahoe County rather than in the Denver district court. This

argument is a challenge to state court jurisdiction and does not involve a federal

question. Thus, it cannot be raised in a § 2254 habeas petition.

      The claims of ineffective assistance of counsel are also predicated on the

allegedly faulty information. Mr. Joseph claims that trial counsel was

constitutionally ineffective for failing to object to the defective information. He

also argues that appellate counsel on his first post-conviction motion was

ineffective for failing to appeal the denial of his ineffective trial counsel claim.

The Colorado Court of Appeals determined that Mr. Joseph could not show

prejudice under Strickland v. Washington, 466 U.S. 668, 687 (1984), and no

grounds under 28 U.S.C. § 2254(d) have been identified that would suggest a


                                          -2-
different result in federal court.

      We DENY the request for a certificate of appealability, GRANT the motion

to proceed in forma pauperis, and DISMISS the appeal.



                                     Entered for the Court


                                     Paul J. Kelly, Jr.
                                     Circuit Judge




                                      -3-